Citation Nr: 0422267	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  03-34 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for uterine fibroid 
tumors.

2.  Entitlement to service connection for endometriosis.

3.  Entitlement to service connection for herpes simplex 
virus.

4.  Entitlement to service connection for acne.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel






INTRODUCTION

The veteran reported active duty from January 1984 to 
December 1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board notes that the initial 
rating decision also included a denial of entitlement to 
service connection for hammertoe.  The veteran did file a 
Notice of Disagreement on this issue and it was included on 
the Statement of the Case.  The veteran's substantive appeal, 
however, did not appeal the issue of service connection for 
hammertoe and therefore this issue is not currently before 
the Board.


REMAND

A significant change in the law occurred during the pendency 
of this appeal, when, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

The record indicates that the veteran was treated at Scott 
Air Force Base from April 1984 to September 1985.  The RO 
should obtain records from Scott AFB hospital.  Decisions of 
the Board must be based on all of the evidence that is known 
to be available.  38 U.S.C.A. § 5103(A) (West 2002).  The 
duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Counts v. Brown, 6 Vet. App. 473 (1994).

The record is unclear to what extent the veteran suffers from 
endometriosis and whether this disability is related to 
service.  The veteran should be provided a VA examination to 
determine the diagnosis and etiology of her disability, if 
any.  The Court has held that "fulfillment of the statutory 
duty to assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The claims file must be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should contact Scott AFB and 
obtain all records for the veteran from 
the hospital at Scott AFB dated from 
April 1984 to September 1985.  If no 
records are available, written 
confirmation of that fact should be 
obtained.

3.  Schedule the veteran for an 
examination in order to ascertain if the 
veteran suffers from endometriosis, and 
if so, whether or not it is related to 
service.  All indicated tests should be 
conducted, and the examiner should review 
the claims folder.  The examiner should 
specifically review the  service medical 
records from September 1988 that suggest 
endometriosis in service.  If 
endometriosis is diagnosed, the examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's current disability, if any, was 
initially manifested during service or 
was otherwise caused by or aggravated by 
service.  A complete rationale for any 
opinion offered should be included.

4.  Following the above please 
readjudicate the veteran's claims, 
including reviewing all newly obtained 
evidence.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




